Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 1 of 8 PagelD #: 2

 

 

 

United States District Court

SOUTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
CRIMINAL COMPLAINT

Vv.

MARCUS PETTUS CASE NUMBER: 1:19-mj-00733

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief.

Count One: Between on or about December 1, 2018 and on or about December 14, 2018, in Hamilton County,
in the Southern District of Indiana, MARCUS PETTUS sexually exploited a minor child, in violation of Title 18,
United States Code, Section 2251(a).

I further state that I am a Task Force Officer, and that this complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof.

  
 
 

Pirics, Vask Force Officer, HSI

Sworn to before me, and subscribed in my presence

August 2, 2019 at Indianapolis, Indiana
Date

Debra McVicker Lynch, U.S. Magistrate Judge Abba Pte DY

Name and Title of Judicial Officer | Signature of Judicial Officer
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 2 of 8 PagelD #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Task Force Officer John Pirics, U.S. Department of Homeland Security,
Homeland Security Investigations, being duly sworn, hereby depose and state
as follows:

I. INTRODUCTION AND AGENT BACKGROUND

1. Affiant: I am employed as a Detective with the Carmel Police
Department, and I am currently assigned to the Hamilton County Metro Child
Exploitation Task Force. I have been employed by the Carmel Police
Department as an officer since 1995. I have received extensive training in child
sexual exploitation investigation from several sources, including the Internet
Crimes Against Children Task Force, the Purdue University Cyber Forensics
program, the United States Attorney’s Office, and the National Center for
Missing and Exploited Children. I have written numerous search warrants
involving internet crimes against children cases and participated in their
execution. I am currently assigned to operate in an undercover capacity on the
Internet to identify and investigate persons attempting to exploit or solicit
sexual acts with children or trafficking in child pornography. I am also a cross
designated Task Force Officer with the U.S. Department of Homeland Security,
Homeland Security Investigations (HSI) (formerly US Immigration and Customs
Enforcement, Office of Investigations).

2. Probable Cause: For the reasons listed below, there is probable
cause to believe that MARCUS PETTUS (“PETTUS”), DOB xx-xx-1984 (known

to affiant, but redacted) has committed the following offenses in the Southern

Page | of 7
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 3 of 8 PagelD #: 4

District of Indiana and elsewhere between December 1 and December 14,
2018:

a. Count 1: Sexual Exploitation of a Child: On multiple
occasions, within the Southern District of Indiana and elsewhere,
MARCUS PETTUS did employ, use, persuade, induce, entice, or coerce
any minor to engage in, with the intent that such minor engage in, any
sexually explicit conduct for the purpose of producing any visual
depiction of such conduct or for the purpose of transmitting a live visual
depiction of such conduct, knowing or having reason to know that either
the visual depiction will be transported or transmitted via a facility of
interstate or foreign commerce or in or affecting interstate or foreign
commerce or mailed, or that the visual depiction was produced or
transmitted using materials that have been mailed, shipped, or
transported in or affecting interstate or foreign commerce, or that the
visual depiction has actually been transported or transmitted using any
means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce, in violation of 18 U.S.C. § 2251(a).

3. Definitions: The following definitions apply to this Affidavit:

a. The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to
any person under the age of eighteen years.

b. The term “sexually explicit conduct,” as defined in 18 U.S.C.
§ 2256(2)(A)(i-v), is defined as actual or simulated (a) sexual intercourse,

including genital-genital, oral-genital, anal-genital, or oral-anal, whether

Page 2 of 7
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 4 of 8 PagelD #: 5

between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
exhibition of the genitals or pubic areas of any person.

Cc. The term “visual depiction,” as defined in 18 U.S.C. §
2256(5), includes undeveloped film and videotape, data stored on
computer disc or other electronic means which is capable of conversion
into a visual image, and data which is capable of conversion into a visual
image that has been transmitted by any means, whether or not stored in
a permanent format.

d. The term “computer,” as defined in 18 U.S.C. §1030(e)(1),
means an electronic, magnetic, optical, electrochemical, or other high
speed data processing device performing logical, arithmetic, or storage
functions, and includes any data storage facility or communications
facility directly related to or operating in conjunction with such device.

e. “Internet Protocol address” (hereinafter referred to as “IP
address”), as used herein, is a code made up of numbers separated by
dots that identifies a particular computer on the Internet. Every
computer requires an IP address to connect to the Internet. IP addresses
can be dynamic, meaning that the ISP assigns a different unique number
to a computer every time it accesses the Internet. IP addresses might
also be static, if an ISP assigns a user’s computer a particular IP address

which is used each time the computer accesses the Internet.

Page 3 of 7
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 5 of 8 PagelD #: 6

4. Information provided: The statements in this affidavit are based
in part on information provided by the persons listed below. Because this
affidavit is being submitted for the limited purpose of securing an arrest
warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to
establish probable cause that MARCUS PETTUS committed violations of Title
18, United States Code, Section 2251(a).

II. PROBABLE CAUSE

5. Initial Investigation: On December 14, 2018, the parents of Jane
Doe, a fourteen-year-old female whose identity is known to me, made a report
to the Federal Bureau of Investigation. Jane Doe’s parents had discovered that
Jane Doe had been sending exploitative photos and videos of herself to various
individuals via the app Instagram. They suspected at least one of the
individuals, using the Instagram username “youdalfool”, was an adult. Jane
Doe also communicated with this individual, who told her his name was
Marcus, by text. Marcus provided Jane Doe his telephone number as 832-
312-7160. Jane Doe lives and attends school in Hamilton County, Indiana
which is in the Southern District of Indiana.

6. Forensic Interview of Jane Doe: Jane Doe was interviewed at a
child advocacy center on January 17, 2019. During her interview, she stated
the following:

a. Jane Doe was followed on Instagram by youdalfool in

December of 2018. He asked if she wanted to be his girlfriend, and said

Page 4 of 7
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 6 of 8 PagelD #: 7

that all she had to do is send him photos. He told her that his name was

“Marcus” and provided her with the phone number 832-312-7160.

b. Marcus stated that he was 15 years old, and sent her three
pictures. One was a selfie of a boy with blond hair and blue eyes, and
another was a picture of his penis.

c. Jane Doe’s Instagram profile explicitly stated that she was
the class of ‘23 at her high school. Jane Doe stated that she was 14
years old and in 8th grade.

d. At his request, Jane Doe sent Marcus approximately fifty
photo and video files. Many of the files depicted her masturbating or
touching herself. Marcus often sent her images of naked women and
asked her send him photos of her posed the same way. Marcus would
also ask that she put her hair in pigtails when taking pictures for him.
One of the videos that she created at Marcus’s request depicted her
choking herself by tying her underwear around her neck and a doorknob
and then leaning forward until her face turned red. At least one
exploitative video was sent via text message to the phone number that
Marcus had provided.

7. Forensic Examination of Jane Doe’s Phone: Jane Doe’s phone
was examined by the FBI. During this examination, several exploitative image
and video files of Jane Doe were located. I reviewed the video files, and found
that some of the files that depicted Jane Doe masturbating. Multiple video

clips of Jane Doe choking herself with her underwear as she described in her

Page 5 of 7
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 7 of 8 PagelD #: 8

interview were also located. Additionally, there were a few screenshots of
Instagram conversations between Jane Doe and youdalfool, within which he
asks Jane Doe for a “full body pic”.

8. Information from Instagram: A State subpoena for records was
sent to Instagram. Subscriber information for the Instagram account
youdal1fool indicated a registration date of November 23, 2 and multiple
logins from December 8, 2018 through December 16, aolks from IP address
73.166.48.249. A search of publicly available information revealed that
Comcast was the service provider for that IP address.

9. Information from Comcast: A State subpoena was sent to

Comcast, and they identified the following subscriber had been assigned IP

address 73.166.48.249 during the time pertinent to this investigation:

 

 

 

 

 

 

 

Subscriber Name: MARCUS PETTUS

Service Address: 806 Garrett Dr., Magnolia, TX, 77354-1545
Telephone Number: 832-312-7160

Type of Service: High Speed Internet Service

Account Number: 8777702080513786

Start of Service: 11-30-2015

Account Status: Active

 

 

 

10. Information from AT&T: A State subpoena was sent to AT&T for
subscriber and account information for the telephone number 832-312-7160.
I reviewed the AT&T records provided in response to the subpoena. There are
multiple lines on the account, and some of the lines appeared to be assigned to
other family members. However, the records showed the telephone number

832-312-7160 was assigned to the user MARCUS PETTUS.

Page 6 of 7

 
Case 1:19-cr-00389-JMS-DLP Document 2 Filed 08/02/19 Page 8 of 8 PagelD #: 9

III. CONCLUSION
11. Conclusion: Based upon the contents of this Affidavit, there is
probable cause to believe that MARCUS PETTUS has committed the following
offenses: |
a. Count 1: Between on or about December 1, 2018 and December
14, 2018, in Hamilton County, within the Southern District of
Indiana, MARCUS PETTUS sexually exploited a minor child, in
violation of Title 18, United States Code, Section 2251{(a).
I respectfully request that the Court issue a Criminal Complaint and Arrest
Warrant for MARCUS PETTUS charging him with the offenses listed above.
12. Request to Seal: Because the Defendant is not aware of this
investigation, the investigation of these offenses are ongoing, and other minor
victims and related offenders are still under investigation, I request the Court
to seal this Criminal Complaint, Arrest Warrant, and any accompanying

documents.

FURTHER AFFIANT SAYETH NAUGHT. (ff _
yn [b=

Joh D. Pirics
TaSk Force Officer
omeland Security Investigations

Subscribed and sworn to before me on the 2nd of August, 2019.

Mit UFnA—

HON. DEBRA MCVICKER LYNCH
United States Magistrate Judge
Southern District of Indiana

Page 7 of 7
